Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 7/18/2012, wherein claims 1, 5 and 8-10 were amended; and claims 2-4,6-7 and 11 were canceled. Claims 5, 10 and 14-20 remain withdrawn from consideration.

Claim Objections
Claims 1, 5, 10 and 12 are objected to because of the following informalities:  
In claim 1, line 5, “the pad” should be “the at least one pad”.
In claim 1, line 6, “the pad” should be “the at least one pad”.
In claim 1, line 7, “the pad” should be “the at least one pad”.
In claim 1, line 8, “the pad” should be “the at least one pad”.
In claim 1, line 9, “the pad” should be “the at least one pad”.
In claim 1, line 17, “the pad” should be “the at least one pad”.
In claim 5, line 3, “the pad” should be “the at least one pad”.
In claim 10, line 3, “the pad” should be “the at least one pad”.
In claim 12, line 2, “the pad” should be “the at least one pad”.
Appropriate correction is required.




Election/Restrictions
Claims 1, 8, 9, 12 and 13 are allowable. The restriction requirement between species as set forth in the Office action mailed on 10/8/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5 and 10 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-20 remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected with traverse in the reply filed on 12/1/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, Applicant’s disclosure as originally filed does not have support for the subject  matter (the fixing structure comprising a snap disposed on the frame and a slot snapping with the snap) in combination with the subject matter of claim 1 from which claim 5 depends. The subject matter of claim 5 is directed toward a different embodiment/species (Species 1 - Figure 6) than that defined in claim 1 (Species 3 – Figures 7-12). There is no support in the in Applicant’s disclosure for an embodiment which comprises both a snap arrangement (claim 5) in combination with the expansion nail arrangement (claim 1). Examiner suggests canceling claim 5.
Regarding claim 10, Applicant’s disclosure as originally filed does not have support for the subject  matter (the fixing structure comprising a boss disposed on the frame and a slot engaging with the boss) in combination with the subject matter of claim 1 from which claim 10 depends. The subject matter of claim 10 is directed toward a different embodiment/species (Species 2 - Figure 5) than that defined in claim 1 (Species 3 – Figures 7-12). There is no support in the in Applicant’s disclosure for an embodiment which comprises both a boss arrangement (claim 10) in combination with the expansion nail arrangement (claim 1). Examiner suggests canceling claim 10.

Allowable Subject Matter
Claims 1, 8, 9, 12 and 13 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735